DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-10 are currently pending.
Claim 11 was previously canceled by applicant.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 was considered by the examiner.

Drawings
The drawings were received on 04/22/2021.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be within the range of 50 to 150 words in length. 

Claim Objections
Claim 2 is  objected to because of the following informalities:  claim 2 recites “according to the fact that the operation”, this language appears to have idiomatic errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite “operator determines”.  The claim language is unclear as to how the operator makes a determination.  Is there a tool, a sensor, operator’s eyes, operator’s ears, or so on, which makes the determination?  The claim(s) is/are being interpreted as the structure in the claim is intended use.  Additionally, the claim is unclear as to if the applicant is or is not positively setting forth the operator.
The claims are rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by CN 110043731, (hereinafter, CN-731).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: CN-731 discloses a female connector (see figs. 1-13) for receiving a male connector, the male connector comprising an outer surface and a groove that is recessed inwards from the outer surface and extends in a circumferential direction, the female connector comprising: a female connector housing (110 and 104) defining a fluid channel (the bore through 110) that extends in an axial direction thereof (see Fig.1, A) and comprising a pair of housing openings (see Figs. 1 and 5, the openings that receive the legs of 108), the pair of housing openings extending in a circumferential direction (see Figs. 1 and 5) of the female connector housing and being in communication with the fluid channel (see Figs. 1, 4, and 5); a support ring (106) comprising a pair of support ring openings (the 152s which includes the smaller top opening and the larger bottom opening which), the pair of support ring openings extending in a circumferential direction (see Figs. 1, 4, and 5) of the support ring and being in communication with an internal space of the support ring (see Figs. 1, 4, and 5), the support ring being arranged in a fluid channel of the female connector housing (see Figs. 1, 2, 4, and 5), and the pair of support ring openings being respectively aligned (see Figs. 1, 2, 4, and 5) with the pair of housing openings (see Figs. 1, 2, 4, and 5); a clip (108) comprising a pair of clip legs (the left and right leg of 108) and an operation portion (154) connected between proximal ends of the pair of clip legs (see 6a), and the pair of clip legs being configured to respectively pass through the pair of housing openings and enter the pair of support ring openings (see figs. 1-13); and a clip blocking member (132s, 134s, 142s) being located outside the female connector housing (this could be in a preassembled state, alternatively, see Figs. 8a-8c), and having a pair of blocking faces (142s) which respectively face distal ends of the pair of clip legs of the clip (ends distal from 108), wherein the male connector is capable of being at least partially inserted into the internal space of the support ring located in the fluid channel of the female connector (wherein a male connector is made to or is capable of being at least partially inserted into the internal space of the support ring located in the fluid channel of the female connector and see the portion of the description that discusses with Figs. 7-8d), and wherein when the groove of the male connector is aligned with the pair of housing openings and the pair of support ring openings, the pair of clip legs enter the groove, and the operation portion of the clip is capable of getting into a travel end position (see Figs. 7-8d and see the portion of the description that discusses with Figs. 7-8d, the operation portion of the clip is made to or is capable of getting into a travel end position); and wherein the pair of blocking faces are configured such that, when the groove is not aligned with the pair of housing openings and the pair of support ring openings, and the pair of clip legs abut against the outer surface of the male connector, the pair of blocking faces prevent the operation portion from getting into the travel end position by abutting against the distal ends of the pair of clip legs (the pair of blocking faces are made to or are configured such that, when the groove is not aligned with the pair of housing openings and the pair of support ring openings, and the pair of clip legs abut against the outer surface of the male connector, the pair of blocking faces prevent the operation portion from getting into the travel end position by abutting against the distal ends of the pair of clip leg, and see Figs. 7-8d and see the portion of the description that deals with Figs. 7-8d).
Note:  the pair of blocking faces are configured such that, when the groove is not aligned with the pair of housing openings and the pair of support ring openings, and the pair of clip legs abut against the outer surface of the male connector (Fig. 8b), the pair of blocking faces prevent the operation portion from getting into the travel end position by abutting against the distal ends of the pair of clip legs (Fig. 8b).
Re Clm 2: CN-731 discloses that the female connector is made to or is capable of having at the travel end position, the clip locks the male connector with respect to the female connector and, when the clip locks the male connector with respect to the female connector, the clip is in a locked position.  
Re Clm 3: CN-731 discloses wherein an outer surface of the female connector housing is provided with a mounting indicator (see Fig. 5 the structure at the top of 110 that receives the upper portion of the legs of 108), and there being a position of the operation portion with respect to the mounting indicator, whether the operation portion reaches the travel end position.  
Re Clm 4: CN-731 discloses wherein, when the clip is in the locked position, there is a first predetermined distance between the distal ends of the pair of clip legs (see Figs. 8a-8d), and the pair of blocking faces are configured such that, when the distance between the distal ends of the pair of clip legs is greater than the first predetermined distance, the pair of blocking faces are capable of abutting against the distal ends of the pair of clip legs so as to prevent the operation portion of the clip from reaching the travel end position (see Figs. 7-8d and see the portion of the description that deals with Figs. 7-8d).  
Re Clm 5: CN-731 discloses wherein the clip blocking member is connected to the support ring (see Figs. 1, 4, and 8a-8d), and the pair of blocking faces are spaced (see Figs. 1, 4, and 8a-8d) from an outer surface of the female connector housing (see Figs. 1, 4, and 8a-8d) to accommodate the distal ends of the pair of clip legs (see Figs. 1, 4, and 8a-8d).  
Re Clm 6: CN-731 discloses wherein the female connector housing is cylindrical (see Figs. 1, 4, and 8a-8d), the pair of blocking faces are arc faces (see Figs. 1, 4, and 8a-8d) parallel (longitudinally parallel) to the outer surface of the female connector housing (see Figs. 1, 4, and 8a-8d), there is a second predetermined distance between the pair of blocking faces and the outer surface of the female connector housing (see Figs. 1, 4, and 8a-8d), and the second predetermined distance is determined according to a length of the distal ends of the pair of clip legs extending from the outer surface of the female connector housing when the clip is in a locked position (see Fig. 10a, a longitudinal length between the pair of blocking faces and the outer surface of the female connector housing, alternatively, see Fig. 8b, a radial length between the pair of blocking faces and the outer surface of the female connector housing).  
Re Clm 7: CN-731 discloses wherein the clip blocking member comprises a pair of blocking portions, and the pair of blocking faces are respectively formed on the pair of blocking portions (see Fig. 4 the portions that contain 132s, 134s, 142s).  
Re Clm 8: CN-731 discloses wherein the pair of blocking portions respectively comprise an arc-shaped blocking plate (see Fig. 4 the plates that contain 132s, 134s, 142s) that is arranged concentrically with the female connector housing, and the pair of blocking faces are formed by the blocking plates (see Fig. 4).  
Re Clm 9: CN-731 discloses wherein the distal ends of the pair of clip legs respectively form a foot (156s), and the feet are configured to hold the distal ends of the pair of clip legs outside the female connector housing (see Fig. 8c).  
Re Clm 10: CN-731 discloses wherein the female connector further comprises a sealing ring (122, 126, and 124), wherein the sealing ring is arranged in the fluid channel of the female connector housing (see Fig. 2b) and is located at an inner side of the support ring (similar to that of the applicant’s) in the axial direction of the female connector housing (see Fig. 2b), the sealing ring is configured such that the male connector is connected to the female connector in a sealing manner, and the support ring is configured to hold the sealing ring in the fluid channel (the sealing ring is made to or is capable of when the male connector is connected to the female connector in a sealing manner, and the support ring is made to or is capable of holding the sealing ring in the fluid channel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20040178629, US-20190390808, US-3527485, US-5341773, and US-7438328.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/26/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679